Examiner’s Comment
The response dated November 30, 2021 has been fully considered.

The amendments clearly and consistently show and describe the claim, therefore the objection is withdrawn.

Allowable Subject Matter
The sole claim is allowed.

Contact Information

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to W. BRETT MELLIAR whose telephone number is (571) 272-6130. The examiner can normally be reached on Monday through Thursday from 7am to 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, Primary Patent Examiner, Marissa Cash can be reach at 571-272-7506 or the examiner’s Supervisor, Lakiya G Rogers, can be reached at telephone number 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/W.B.M/
Examiner, AU 2916

/MARISSA J CASH/Primary Examiner, Art Unit 2915